
	
		II
		110th CONGRESS
		2d Session
		S. 3498
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Voinovich (for
			 himself, Mr. Brown,
			 Mr. Harkin, Mr.
			 Cochran, Mr. Vitter,
			 Mr. Obama, Mr.
			 Bayh, and Mr. Lugar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 46, United States Code, to extend the
		  exemption from the fire-retardant materials construction requirement for
		  vessels operating within the Boundary Line.
	
	
		1.Extension of
			 exemptionSection 3503(a) of
			 title 46, United States Code, is amended by striking 2008 and
			 inserting 2018.
		
